
	

113 HR 4063 IH: Growing Small Businesses Act of 2014
U.S. House of Representatives
2014-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4063
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2014
			Mr. Payne (for himself and Mr. Rodney Davis of Illinois) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to direct the Secretary of Labor to develop
			 performance measures for individuals who receive entrepreneurial training
			 as a part of any workforce investment activity, to create requirements for
			 providers of workforce investment activities that offer entrepreneurial
			 training, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Growing Small Businesses Act of 2014.
		2.Performance measures for entrepreneurial training
			(a)In generalSection 136(i) of the Workforce Investment Act of 1998 (29 U.S.C. 2871(i)) is amended by adding at
			 the end the following new paragraph:
				
					(4)Entrepreneurship metricThe Secretary shall develop separate performance measures for individuals who receive
			 entrepreneurial training as a part of any workforce investment activity
			 funded under this subtitle..
			(b)RulemakingNot later than 6 months after the date of enactment of this Act, the Secretary of Labor shall
			 initiate a rulemaking process to develop the performance measures
			 described in section 136(i)(4) of the Workforce Investment Act of 1998 (29
			 U.S.C. 2871(i)(4)).
			3.Requirements for providers of workforce investment activities that offer entrepreneurial trainingSection 134(d)(4) of the Workforce Investment Act of 1998 (29 U.S.C. 2864(d)(4)) is amended by
			 adding at the end the following new subparagraph:
			
				(H)Requirements for providers of entrepreneurial training services
					(i)In generalA provider of training services that offers entrepreneurial training services under this paragraph
			 shall—
						(I)use intake tools that assess an individual’s suitability for referral to entrepreneurial training
			 services;
						(II)submit a report to the local workforce investment board that includes the number of individuals who
			 express interest in self-employment or starting a business and enroll
			 entrepreneurial training services; and
						(III)develop partnerships with microbusiness development organizations that have demonstrated capacity
			 to provide education, training, counseling, and coaching focused on
			 helping new and low and moderate income entrepreneurs succeed.
						(ii)DefinitionsIn this subparagraph—
						(I)the term microbusiness development organization means a nonprofit entity or a program administered by such an entity that provides services to
			 disadvantaged or prospective entrepreneurs; and
						(II)the term low and moderate income entrepreneur means an entrepreneur located in a HUBZone (as defined in section 3(p) of the Small Business Act
			 (15 U.S.C. 632(p))), an Urban Empowerment Zone or Urban Enterprise
			 Community (as designated by the Secretary of the Department of Housing and
			 Urban Development), a Rural Empowerment Zone or Rural Enterprise Community
			 (as designated by the Secretary of the Department of Agriculture), an area
			 of Low Income or Moderate Income (as recognized by the Federal Financial
			 Institutions Examination Council), or a county with Persistent Poverty (as
			 classified by the Economic Research Service of the Department of
			 Agriculture)..
		
